Citation Nr: 0300770	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  97-29 394A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from March 1969 to March 
1971.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision 
of the Montgomery, Alabama, Regional Office (RO) which, in 
pertinent part, determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for both a seizure disorder and post-traumatic 
stress disorder (PTSD) and denied the claims.  In April 
1999, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting at the RO.  In May 
1999, the Board determined that the veteran had not 
submitted a well-grounded claim of entitlement to service 
connection for a seizure disorder; denied the claim; 
determined that he had submitted new and material evidence 
to reopen his claim of entitlement to service connection 
for PTSD; and remanded the issue of service connection for 
PTSD to the RO for additional action.  The veteran has 
been represented throughout this appeal by the American 
Legion.  


FINDING OF FACT

The veteran has been diagnosed with PTSD secondary to his 
traumatic Vietnam War experiences.  


CONCLUSION OF LAW

PTSD was incurred during wartime service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303(d); 3.304(f) (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of service connection for PTSD, the 
Board observes that the Department of Veterans Affairs 
(VA) has secured or attempted to secure all relevant VA 
and private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2002).  The veteran has been advised by the statement of 
the case and the supplemental statements of the case of 
the evidence that would be necessary for him to 
substantiate his claim.  The veteran has been afforded VA 
examinations for compensation purposes.  The examination 
report is of record.  The veteran was afforded a hearing 
before the undersigned Member of the Board.  The hearing 
transcript is of record.  Any duty imposed on the VA, 
including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The veteran asserts on appeal that service connection is 
warranted for PTSD secondary to his Vietnam War-related 
traumatic experiences.  Service connection may be granted 
for disability arising from disease or injury incurred in 
or aggravated by wartime service.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2002).  Service connection may be 
granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2000); a link, established by medical 
evidence, between current symptoms and an inservice 
stressor; and credible supporting evidence that the 
claimed inservice stressor occurred.  38 C.F.R. § 3.304(f) 
(2002).  

The veteran's service personnel records indicate that he 
served with the Army in the Republic of Vietnam between 
June 1970 and March 1971.  His duties included serving as 
an assistant fire team chief.  

In a May 1987 written statement, the veteran advanced 
that: he came under enemy fire and witnessed fellow 
soldiers being wounded immediately upon landing in the 
Republic of Vietnam; saw American soldiers wounded and 
killed during combat; and went on search and destroy 
missions during which he killed innocent Vietnamese 
civilians.  

A November 1987 VA hospital summary states that the 
veteran complained of Vietnam War-related nightmares and 
flashbacks.  The veteran was diagnosed with PTSD.  VA 
clinical documentation dated in May 1988 reflects that the 
veteran was diagnosed with PTSD.  

At a May 1988 hearing before a VA hearing officer, the 
veteran testified that while he was stationed in the 
Republic of Vietnam, he went on search and destroy 
missions; was in a truck which was blown up and struck his 
head; shot a little Vietnamese girl; and saw several of 
his service comrades killed or wounded.  The veteran's 
accredited representative noted that the veteran had been 
diagnosed with PTSD by his treating VA physicians.  

A June 1990 VA hospital summary indicates that the veteran 
complained of Vietnam War-related symptoms.  
Contemporaneous psychological testing relates that the 
veteran enumerated a number of Vietnam War-related 
stressors including killing an eleven year-old Vietnamese 
girl while on a search and destroy mission; sustaining a 
"flesh wound" during combat; having his unit overrun by 
enemy forces; and seeing dead, wounded, and burned fellow 
servicemen.  The testing results were found to be 
consistent with chronic PTSD.  The veteran was diagnosed 
with chronic PTSD.  

In a May 1991 written statement, the veteran reiterated 
many of the traumatic events which he experienced in the 
Republic of Vietnam.  He also advanced that: he had been 
stationed with a serviceman named "Willie Jackson" with 
whom he had become close friends and shared a bunker; 
their bunker took a direct hit from enemy fire in 
approximately August 1970; and the veteran's friend was 
severely wounded and died in his arms.  

VA hospital summaries and other clinical documentation 
dated between 1991 and 1995 show that the veteran was 
repeatedly diagnosed with PTSD.  A November 1998 VA 
psychological evaluation notes that the veteran was again 
diagnosed with PTSD.  

At an August 2000 VA examination for compensation 
purposes, the veteran was again diagnosed with PTSD 
secondary to his Vietnam War-related traumatic 
experiences.  The examiner commented:

First, [the veteran] reports intrusive 
memories and nightmares of his combat 
experiences in Vietnam.  He reports 
avoidance of things that remind him of 
Vietnam.  Although the Board is asking 
for documentation of these events, [the 
veteran's] report of events and 
knowledge of specific information 
appeared consistent with this 
examiner's experience talking with 
other Vietnam veterans.  As I have no 
evidence to discount his report, I 
will, for diagnostic purposes, accept 
his Vietnam stressors.  ...  Based upon 
this information, a primary diagnosis 
of PTSD is presented.  

A May 2001 written statement from the United States Armed 
Services Center for Research of Unit Records (USASCRUR) 
states that while it was unable to verify the death or 
wounding of a "Willie Jackson" in August 1970, a "Willie 
T. Jackson, Jr." was wounded in March 1971.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on 
appeal.  The veteran has repeatedly related that he had 
several traumatic experiences while in the Republic of 
Vietnam including the wounding and/or death of a close 
friend.  While the USASCRUR was unable to verify the 
veteran's specific recollections, it did determine that a 
soldier with a nearly identical name was wounded during 
the period in which the veteran was in the Republic of 
Vietnam.  The veteran has been repeatedly diagnosed by VA 
physicians with PTSD secondary to his inservice traumatic 
experiences.  Given such evidence, the Board concludes 
that service connection is now warranted for PTSD.  


ORDER

Service connection for PTSD is granted.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

